DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-12, 14, 15, 23-28, and 31-37 are allowable. Claim 13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I-A and Species II-A (of Genus A), as set forth in the Office action mailed on 3/25/21, is hereby withdrawn and claim 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Massey on 3/3/22.
The application has been amended as follows: 
In the Claims:
In claim 10, line 1 delete - - “The method of claim 9, wherein: the at least one core sheet has a first consolidation percentage; and the stack is compressed and heated until the at least one core sheet has a second consolidation percentage higher than the first consolidation percentage.” and insert therein - - The method of claim 31, wherein: heating the stack at least partially transforms the stack into the composite sandwich panel, at least partially transforms the at least one core sheet into an at least one core portion of the composite sandwich panel, at least partially transforms the first facesheet into a first face portion of the composite sandwich panel, and at least partially transforms the second facesheet into a second face portion of the composite sandwich panel; and a density of the third fibers across a thickness of the at least one core portion of the composite sandwich panel is non-uniform with the density of the third fibers being higher within the at least one core portion near the first and second face portions and lower near a center of the at least one core portion. - -.
In claim 23, line 5 delete “and at least partially transforms the second facesheet into a second face portion of the composite panel,”.
In claim 23, line 9 delete “the first and second face portions” and insert therein - - the first face portion - -.
In claim 24, line 1 delete “claim 23 wherein” and insert therein - - claim 23, wherein - - .
In claim 32, line 1 delete “The method of claim 31, wherein: the at least one core sheet has a first consolidation percentage; and the stack is compressed and heated until the at least one core sheet has a second consolidation percentage higher than the first consolidation percentage.” and insert therein - - The method of claim 10, wherein the at least one core portion of the composite sandwich panel is free of any sacrificial material. - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments to the claims and specification filed 1/4/22 the previous rejections and objections set forth in the Office action mailed 11/16/21 are withdrawn.
Sakai et al. (U.S. Patent Application Publication 2014/0030491) discloses stacking a needled nonwoven mat of reinforcing fibers, at least one thermoplastic resin sheet and at least one surface sheet formed of non-woven cloth comprising cloth fibers, subjecting the stack to heat and pressure followed by cooling under pressure thereby forming a semi-finished product consisting of a consolidated laminated sheet with a porosity not exceeding 5% by volume and reheating the sheet to a temperature above the softening temperature of the thermoplastic resin of the at least one thermoplastic resin sheet and below the softening temperature of the cloth fibers and below the softening temperature of the reinforcing fibers to increase the thickness of the sheet (Abstract and Paragraphs 0043-0049).
The prior art of record (including Sakai and further Vos et al. (U.S. Patent Application Publication 2010/0021718), Rockwell (U.S. Patent 7,357,974), and Ikeda et al. (JP 2012-000890) each as fully described in at least one of the Office actions mailed 6/8/21 and 11/16/21) fails to teach or suggest a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746